

116 S3502 IS: Community Bank Regulatory Relief Act
U.S. Senate
2020-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3502IN THE SENATE OF THE UNITED STATESMarch 16, 2020Mr. Cramer (for himself, Mr. Cotton, Mr. Tillis, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo delay the implementation date of the current expected credit losses methodology for estimating allowances for credit losses, and for other purposes.1.Short titleThis Act may be cited as the Community Bank Regulatory Relief Act.2.Delayed implementation date for CECL(a)DefinitionsIn this section— (1)the term CECL means the accounting standard in Accounting Standards Update 2016–13, Financial Instruments—Credit Losses (Topic 326), issued by the Financial Accounting Standards Board in June 2016, as amended by Accounting Standards Update 2018–19, Codification Improvements to Topic 326, Financial Instruments—Credit Losses, issued by the Financial Accounting Standards Board in November 2018; and(2)the term Federal financial regulators means—(A)the Department of the Treasury;(B)the Board of Governors of the Federal Reserve System;(C)the Bureau of Consumer Financial Protection;(D)the Office of the Comptroller of the Currency;(E)the Commodity Futures Trading Commission;(F)the Federal Deposit Insurance Corporation;(G)the Federal Housing Finance Agency; (H)the National Credit Union Administration; and(I)the Securities and Exchange Commission.(b)DelayNo Federal agency, including any of the Federal financial regulators, may require a person to use CECL for any purpose with respect to any fiscal year that begins before December 31, 2024.3.Community Bank Leverage Ratio(a)In generalSection 201 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note) is amended—(1)by striking subsection (b) and inserting the following:(b)Community Bank Leverage Ratio(1)In generalThe Community Bank Leverage ratio for qualifying community banks shall be 8 percent.(2)ProceduresThe appropriate Federal banking agencies shall, through notice and comment rule making under section 553 of title 5, United States Code, establish procedures for treatment of a qualifying community bank that has a Community Bank Leverage Ratio that falls below the percentage established under paragraph (1) after exceeding the percentage established under paragraph (1).;(2)in subsection (c)(1), in the matter preceding subparagraph (A), by striking developed under and inserting established under; and(3)in subsection (d)(2), by striking developed under and inserting established under.(b)ApplicabilityBeginning on the effective date described in subsection (c), any provision of a rule that was issued under section 201(b) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note) before the date of enactment of this Act and that is inconsistent with such section 201(b), as amended by subsection (a) of this section, shall have no force or effect.(c)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is 7 days after the date of enactment of this Act.